Exhibit 10.9

 

 

EXECUTION VERSION

 

 

Dated 28 March 2014

 

KYUDEN SARULLA PTE. LTD.
ORSARULLA INC.
PT MEDCO GEOPOWER SARULLA
SARULLA OPERATIONS LTD
SARULLA POWER ASSET LIMITED
as the Borrower

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

ING BANK N.V., TOKYO BRANCH

MIZUHO BANK, LTD.

NATIONAL AUSTRALIA BANK LIMITED

SOCIÉTÉ GÉNÉRALE, TOKYO BRANCH

SUMITOMO MITSUI BANKING CORPORATION

as the Original Covered Lenders

 

 

and

 

 

MIZUHO BANK, LTD.
as the Covered Lenders Facility Agent

 

 

 

--------------------------------------------------------------------------------

COVERED LENDERS FACILITY AGREEMENT

 

relating to the

 

SARULLA GEOTHERMAL POWER PROJECT

 

--------------------------------------------------------------------------------

 

 

 

 

 

[ex10-9img001.jpg]

9 Raffles Place

#42-02 Republic Plaza

Singapore 048619

(65) 6536 1161 (Tel)

(65) 6536 1171 (Fax)

www.lw.com

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

CLAUSE / SCHEDULE PAGE      

1.

DEFINITIONS AND INTERPRETATION

1

2.

THE COVERED LENDERS FACILITY

5

3.

PURPOSES

6

4.

CONDITIONS PRECEDENT

6

5.

DRAWDOWNS

7

6.

REPAYMENT

8

7.

CANCELLATION AND PREPAYMENT

9

8.

INTEREST

9

9.

INTEREST PERIODS

10

10.

FEES AND PREMIUM

10

11.

ADDITIONAL PAYMENT OBLIGATIONS

12

12.

REPRESENTATIONS AND WARRANTIES

12

13.

UNDERTAKINGS

12

14.

EVENTS OF DEFAULT

12

15.

CHANGES TO THE PARTIES

13

16.

PAYMENT MECHANICS

13

17.

AMENDMENTS AND WAIVERS

14

18.

NOTICES

14

19.

INCORPORATION OF CERTAIN PROVISIONS OF THE COMMON TERMS AGREEMENT

14

20.

FURTHER ASSURANCES

14

21.

GOVERNING LAW

14

22.

DISPUTE RESOLUTION

14

SCHEDULE 1

  S1-1   COMMITMENTS  

SCHEDULE 2

  S2-1   FORM OF DRAWDOWN NOTICE  

SCHEDULE 3

  S3-1   REPAYMENT SCHEDULE         

SIGNATORIES

Signature Page

 

 

 
i 

--------------------------------------------------------------------------------

 

 

 

THIS AGREEMENT (this “Agreement”) is dated 28 March 2014 and made between:

 

(1)

KYUDEN SARULLA PTE. LTD., a limited liability company established under the laws
of Singapore whose registered head office is at 158 Cecil Street, #11-01,
Singapore 069545 (the “Kyushu Borrower Entity”);

 

(2)

ORSARULLA INC., an exempted company with limited liability incorporated in the
Cayman Islands with registered number 186158 and its registered office at PO Box
309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104,
Cayman Islands (the “Ormat Borrower Entity”);

 

(3)

PT MEDCO GEOPOWER SARULLA, a limited liability company established under the
laws of the Republic of Indonesia whose registered head office is at The Energy
Building 50th Floor SCBD Lot 11A Jl. Jend Sudirman Kav. 52-53, Jakarta 12190
(the “Medco Borrower Entity”);

 

(4)

SARULLA OPERATIONS LTD, an exempted company with limited liability incorporated
in the Cayman Islands with registered number 196738 and its registered office at
PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman
KY1-1104, Cayman Islands (the “Operator”);

 

(5)

SARULLA POWER ASSET LIMITED, an exempted company with limited liability
incorporated in the Cayman Islands with registered number 189923 and its
registered office at PO Box 309, Ugland House, South Church Street, George Town,
Grand Cayman KY1-1104, Cayman Islands (the “Itochu Borrower Entity”);

 

(6)

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., ING BANK N.V., TOKYO BRANCH, MIZUHO
BANK, LTD., NATIONAL AUSTRALIA BANK LIMITED, SOCIÉTÉ GÉNÉRALE, TOKYO BRANCH and
SUMITOMO MITSUI BANKING CORPORATION (as the “Original Covered Lenders”); and

 

(7)

MIZUHO BANK, LTD., as facility agent for the Covered Lenders (in such capacity,
the “Covered Lenders Facility Agent”).

 

BACKGROUND

 

(A)

The Borrower proposes to develop, construct, operate and maintain the Project.

 

(B)

The Covered Lenders, the Borrower and certain other parties have entered into a
Common Terms Agreement (the “Common Terms Agreement”) concerning the Project.

 

(C)

The Covered Lenders have agreed to provide the Borrower with a term loan
facility in an amount not exceeding USD328,095,178 on the terms and subject to
the conditions set out in this Agreement and the Common Terms Agreement.

 

IT IS AGREED as follows:

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

      In this Agreement, unless the context requires otherwise or unless
otherwise defined in this Agreement, the following terms have the following
meanings:

  

“Advance”

means a cash loan made or to be made (as the context requires) by the Covered
Lenders pursuant to this Agreement.

 

 

 
1 

--------------------------------------------------------------------------------

 

 

“Available Commitment”

means, on any date, the Covered Lenders Commitment on that date less the
aggregate principal amount of all Advances made as of that date.

   

“Commitment”

means:

 

(a)          with respect to an Original Covered Lender, the amount set opposite
that Covered Lender’s name under the heading “Covered Lender’s Commitment on
Closing Date” as specified in Schedule 1 (Commitments) and the amount of any
other Commitment transferred to or assumed by it pursuant to the Common Terms
Agreement and this Agreement; and

 

(b)          in relation to any other Covered Lender, the amount of any
Commitment transferred to or assumed by it pursuant to the Common Terms
Agreement and this Agreement,

 

to the extent not cancelled, reduced or transferred by it under the Common Terms
Agreement and this Agreement.

   

“Commitment Fee”

has the meaning given to it in Clause 10.2(a) (Commitment Fee).

   

“Completion Allowance Fee”

has the meaning given to it in Clause 10.4 (Completion Allowance Fee).

   

“Completion Allowance Period”

has the meaning given to it in Clause 10.4 (Completion Allowance Fee).

   

“Covered Lenders Commitment”

means the aggregate of the Commitments, being USD328,095,178 at the date of this
Agreement.

   

“Covered Lenders Facility”

has the meaning given to it in Clause 2.1 (The Facility).

   

“Drawdown Date”

means the date on which an Advance is made under this Agreement.

   

“Drawdown Notice”

means a notice substantially in the form set out in Schedule 2 (Form of Drawdown
Notice).

   

“First Advance”

means the first Advance made to the Borrower under this Agreement.

   

“Interest Period”

means, in relation to an Advance, each period determined in accordance with
Clause 9 (Interest Periods) and, in relation to an Unpaid Sum, each period
determined in accordance with Clause 8.5 (Default Interest).

   

“JBIC Finance Parties”

means JBIC, the Covered Lenders and the Covered Lenders Facility Agent.

 

 

 
2 

--------------------------------------------------------------------------------

 

 

“Margin”

means:

 

(a)           on and from the First Drawdown Date, two point one per cent
(2.10%) per annum until the earlier to occur of:

 

(i)     the date four (4) years after the First Advance; and

 

(ii)    Lenders’ Completion Date;

 

(b)           on and from the earlier of:

 

(i)     the date four (4) years after the First Advance; and

 

(ii)    the Lenders’ Completion Date,

 

one point eight per cent (1.80%) per annum to the date ten (10) years after the
First Advance;

 

(c)           on and from the date ten (10) years after the First Advance to the
date fifteen (15) years after the First Advance, two point two per cent (2.20%)
per annum; and

 

(d)          thereafter until all amounts outstanding under the Senior Finance
Documents with respect to the Covered Lenders Facility have been repaid in full,
two point five per cent (2.50%) per annum.

   

“Party”

means a party to this Agreement.

   

“Repayment Date”

has the meaning given to it in Clause 6.1 (Repayment of Advances). 

   

“Repayment Instalment”

has the meaning given to it in Clause 6.1 (Repayment of Advances).

   

“Repayment Schedule”

means the table of the amounts of scheduled Repayment Instalments and their
corresponding dates as set out in Schedule 3 (Repayment Schedule), as adjusted,
amended or replaced pursuant to Clause 6.1 (Repayment of Advances) of this
Agreement.

   

“Unpaid Sum”

means any sum due and payable but unpaid by the Borrower under this Agreement.

   

“Upfront Fee”

has the meaning given to it in Clause 10.1 (Upfront Fee).

   

1.2

Defined Terms in Common Terms Agreement

 

Terms defined, or incorporated by reference, in the Common Terms Agreement have
the same meaning when used in this Agreement unless otherwise defined in this
Agreement or the context otherwise permits.

 

 

 
3 

--------------------------------------------------------------------------------

 

 

1.3

Construction and Interpretation

 

The provisions of Clauses 1.2 (Construction), 1.3 (Successors and Assigns) and
1.4 (Miscellaneous) of the Common Terms Agreement are incorporated into this
Agreement mutatis mutandis as if the same had been set out in full herein,
except that each reference to the Common Terms Agreement shall be deemed to be a
reference to this Agreement.

 

1.4

Incorporation by Reference

 

Where provisions of the Common Terms Agreement are incorporated in this
Agreement by reference, such provisions shall be incorporated into this
Agreement mutatis mutandis as if the same had been set out in full herein,
except that each reference to the Common Terms Agreements shall be deemed to be
a reference to this Agreement.

 

1.5

Time

 

Any reference in this Agreement to a time of day shall, unless a contrary
indication appears, be a reference to Singapore time.

 

1.6

Third Party Rights

 

Unless expressly provided to the contrary in this Agreement, a person who is not
a party to this Agreement may not enforce any of its terms under the Contract
(Right of Third Parties) Act 1999. Notwithstanding any term of this Agreement or
any other Senior Finance Document, no consent of any third party is required for
any amendment to any provision of this Agreement.

 

1.7

Supremacy

 

If there is any conflict between the terms of this Agreement and the terms of
any other Senior Finance Document, except the Intercreditor Deed or the EPRG,
the terms of this Agreement shall prevail.

 

1.8

Joint and Several Obligations

 

 

(a)

Each Borrower Entity shall be jointly and severally liable as the Borrower for
the performance of each Borrower Entity’s obligations under this Agreement.

 

 

(b)

For the purposes of this Agreement, if one or more (but not all) Borrower
Entities are aware of an event or circumstance, all Borrower Entities shall be
considered to be aware of such event or circumstance.

 

1.9

Borrower Entities’ Agent

 

 

(a)

Each Borrower Entity (other than the Operator) by its execution of this
Agreement irrevocably appoints the Operator (acting through one or more
authorised signatories) to act on its behalf as its agent in relation to the
Senior Finance Documents and irrevocably authorises:

 

 

(i)

the Operator on its behalf to supply all information concerning itself
contemplated by the Senior Finance Documents to the Senior Finance Parties and
to give all notices and instructions (including Drawdown Notices), to execute on
its behalf any deed of accession, to make such agreements and to effect the
relevant amendments, supplements and variations capable of being given, made or
effected by any Borrower Entity notwithstanding that they may affect the
Borrower Entity, without further reference to or the consent of that Borrower
Entity; and

 

 

 
4 

--------------------------------------------------------------------------------

 

 

 

(ii)

each Senior Finance Party to give any notice, demand or other communication to
that Borrower Entity pursuant to the Senior Finance Documents to the Operator,

 

and in each case the Borrower Entity shall be bound as though the Borrower
Entity itself had given the notices and instructions (including, without
limitation, any Drawdown Notice) or executed or made the agreements or effected
the amendments, supplements or variations, or received the relevant notice,
demand or other communication.

 

 

(b)

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Operator or given to the Operator under any Senior Finance Document on behalf of
another Borrower Entity or in connection with any Senior Finance Document
(whether or not known to any Borrower Entity and whether occurring before or
after such other Borrower Entity became a Borrower Entity under any Senior
Finance Document) shall be binding for all purposes on that Borrower Entity as
if that Borrower Entity had expressly made, given or concurred with it. In the
event of any conflict between any notices or other communications of the
Operator and any other Borrower Entity, those of the Operator shall prevail.

 

1.10

Calculations

 

In making any calculation of the aggregate amount of any interest, fee, overdue
interest or other amounts due hereunder on any Interest Payment Date or other
relevant date, fractional sums of less than one (1) U.S. cent shall be
disregarded.

 

2.

The Covered LenderS Facility

 

2.1

The Facility

 

Subject to the terms of this Agreement, the Covered Lenders agree to make
available to the Borrower during the Availability Period a term loan facility in
an aggregate amount not to exceed the Covered Lenders Commitment (the “Covered
Lenders Facility”).

 

2.2

JBIC Override

 

 

(a)

Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall oblige any JBIC Finance Party to act (or omit to act) in a
manner that is inconsistent with any requirement of JBIC under or in connection
with the EPRG and, without limitation to the foregoing:

 

 

(i)

the Covered Lenders Facility Agent and each Covered Lender shall be authorised
to take all such actions as it may deem necessary to ensure that all
requirements of JBIC under or in connection with the EPRG are complied with; and

 

 

(ii)

the Covered Lenders Facility Agent and each Covered Lender shall not be obliged
to do anything if, in its opinion, to do so could result in a breach of any
requirements of JBIC under or in connection with the EPRG or affect the validity
of the EPRG.

 

 

(b)

In case of any conflict or inconsistency between the terms of the EPRG and the
terms of the Senior Finance Documents, the terms of the EPRG shall prevail as
between the JBIC Finance Parties, and to the extent of such conflict or
inconsistency, the JBIC Finance Parties (other than JBIC) shall not assert to
JBIC the terms of the Senior Finance Documents.

 

 

 
5 

--------------------------------------------------------------------------------

 

 

 

(c)

The Borrower agrees that if and to the extent that the Covered Lenders Facility
Agent and the Covered Lenders are required to act on the instructions of JBIC in
accordance with the provisions of the EPRG, the Borrower shall have no claims
whatsoever in respect of any loss, damage or expense suffered or incurred by it
against any JBIC Finance Party.

 

3.

purposes

 

3.1

Use of Facility

 

The Borrower shall apply the proceeds of all Advances in accordance with Clause
2.4 (Purpose) of the Common Terms Agreement.

 

3.2

Monitoring

 

Neither the Covered Lenders nor the Covered Lenders Facility Agent are bound to
monitor or verify the application of any Advance.

 

4.

Conditions Precedent

 

4.1

Conditions Precedent to Delivery of First Drawdown Notice

 

The Borrower may not deliver a Drawdown Notice under this Agreement unless all
of the requirements set out in Clauses 3.1 (Conditions Precedent to Delivery of
First Drawdown Notice) and 3.3 (Hedging Agreements) of the Common Terms
Agreement have been satisfied or waived.

 

4.2

Conditions Precedent to all Advances

 

The Covered Lenders will only be obliged to comply with Clause 5.4 (Advances) in
relation to each Advance if each of the conditions set out in Clauses 3.2
(Conditions Precedent to all Advances) and 3.4 (Top-up Advance) of the Common
Terms Agreement have been satisfied or waived with respect to that Advance.

 

4.3

Conditions for Covered Lenders’ Benefit

 

The conditions in this Clause 4 (Conditions Precedent) are for the benefit of
the Covered Lenders only and may be waived by the Covered Lenders in accordance
with the provisions of this Agreement and the Intercreditor Deed.

 

4.4

Notification of Receipt of Conditions Precedent

 

After the receipt of a Drawdown Notice, the Covered Lenders Facility Agent shall
notify the Borrower and the Intercreditor Agent as to whether the conditions,
documents and evidence have been satisfied and / or delivered in accordance with
Clauses 4.1 (Conditions Precedent to Delivery of First Drawdown Notice) and 4.2
(Conditions Precedent to all Advances).

 

4.5

Saving of Right

 

Unless the Covered Lenders otherwise notify the Borrower, and without limiting
the generality of this Clause 4 (Conditions Precedent), the right of the Covered
Lenders to require compliance with any condition under this Agreement which they
waive in respect of any particular Drawdown Notice is preserved for the purposes
of any subsequent Drawdown Notice.

 

 

 
6 

--------------------------------------------------------------------------------

 

 

4.6

Authority to Pay Proceeds of Advances

 

 

(a)

The Covered Lenders Facility Agent is irrevocably and unconditionally authorised
by the Borrower to pay and apply the proceeds of each Advance in accordance with
the applicable Drawdown Notice.

 

 

(b)

The Borrower agrees that any Advance disbursed in accordance with a Drawdown
Notice shall be deemed to have been made to and for the account of the Borrower
and the Borrower waives all rights of protest that it may have to the contrary.

 

5.

Drawdowns

 

5.1

Delivery of Drawdown Notices

 

Subject to the terms and conditions of this Agreement, the Borrower may utilise
the Covered Lenders Facility by delivery to the Covered Lenders Facility Agent
(with a copy to the Intercreditor Agent) of a duly completed Drawdown Notice
requesting an Advance to be made at least five (5) Business Days prior to the
Drawdown Date for the proposed Advance.

 

5.2

Completion of a Drawdown Notice

 

 

(a)

Each Drawdown Notice in respect of an Advance is irrevocable and will not be
regarded as having been duly completed unless:

 

 

(i)

the proposed Drawdown Date is a Business Day within the Availability Period;

 

 

(ii)

the specified currency of the Advance is U.S. Dollars;

 

 

(iii)

the amount of the Advance proposed in the Drawdown Notice is less than or equal
to the Available Commitment;

 

 

(iv)

the proposed Interest Period specified in the Drawdown Notice complies with
Clause 9 (Interest Periods);

 

 

(v)

the Drawdown Notice is executed by two Authorised Representatives of the
Operator; and

 

 

(vi)

the amount of each Advance requested is a multiple of USD100,000 and shall be
made in such amount so as to ensure that the aggregate amount of all Advances
made under the Senior Facilities on that Drawdown Date equals or exceeds
USD1,000,000 unless the amount of the requested Advance is for all of the
Available Commitment, in which case the requirements in this paragraph (vi)
shall not apply.

 

 

(b)

Only one (1) Advance may be requested in each Drawdown Notice.

 

 

(c)

No more than one (1) Drawdown Notice may be made by the Borrower in each
calendar month.

 

5.3

Notification of Drawdown

 

The Covered Lenders Facility Agent shall, no later than three (3) Business Days
prior to any Drawdown Date, notify each Covered Lender of the proposed Drawdown
Date, Interest Period and amount of such Covered Lender’s share of the proposed
Advance (as determined in accordance with Clause 5.4(b) (Advances)).

 

 

 
7 

--------------------------------------------------------------------------------

 

 

5.4

Advances

 

 

(a)

If the terms and conditions set out in this Agreement and the Common Terms
Agreement with respect to the relevant Advance have been satisfied, each Covered
Lender shall make its participation in the Advance available by way of funding
its share of the Advance through its Lending Office and remitting such amount on
the relevant Drawdown Date to the account of the Covered Lenders Facility Agent.

 

 

(b)

The amount of each Covered Lender’s share of each Advance will be equal to the
proportion borne by its Commitment to the Covered Lenders Commitment.

 

 

(c)

The Covered Lenders Facility Agent shall pay the proceeds of each Advance it
receives pursuant to paragraph (b) above to the Onshore Disbursement Account.

 

5.5

Records

 

The Borrower shall retain or cause to be retained until two (2) years after the
Availability Period all records (contracts, orders, notices, invoices, bills,
receipts and other documents) evidencing the expenditures for which Advances are
requested in accordance with the Common Terms Agreement and this Agreement and
shall enable representatives or agents of the Covered Lenders Facility Agent to
examine such records.

 

6.

Repayment

 

6.1

Repayment of Advances

 

 

(a)

The Borrower shall repay to the Covered Lenders the outstanding Advances in
semi-annual instalments (each, a “Repayment Instalment”) on the dates (each a
“Repayment Date”) and in the amounts set out in the Repayment Schedule.

 

 

(b)

Repayment Instalments must be made in order to effect receipt by the Covered
Lenders for value on the relevant Repayment Date in accordance with Clause 16.2
(Payment Mechanics).

 

 

(c)

Notwithstanding anything to the contrary in this Agreement, all outstanding
Advances must be repaid in full on the Final Maturity Date.

 

 

(d)

The Borrower may not re-borrow any part of an Advance which is repaid or
prepaid.

 

6.2

Repayment Schedule

 

 

(a)

If:

 

 

(i)

less than the full amount of the Covered Lenders Commitment is disbursed under
this Agreement and the remainder of the Covered Lenders Commitment is reduced to
zero or otherwise cancelled at the end of the Availability Period, then the
Repayment Schedule shall be adjusted by deducting the amount of such reduction
or cancellation pro rata (in line with the relevant percentage figures set out
in the Repayment Schedule) from each of the Repayment Instalments; or

 

 

(ii)

any portion of the Covered Lenders Facility is prepaid in accordance with this
Agreement and the Common Terms Agreement, then the Repayment Schedule shall be
adjusted by deducting the amount of such prepayment from each of the Repayment
Instalments either in inverse order of maturity or on a pro rata basis (in line
with the relevant percentage figures set out in the Repayment Schedule), as
expressly required by the Common Terms Agreement,

 

 

 
8 

--------------------------------------------------------------------------------

 

 

provided that, each Repayment Instalment shall be rounded up to the nearest
multiple of US$1,000 and the aggregate amount of any increases resulting from
such adjustments shall be deducted from the final Repayment Instalment.

 

 

(b)

If any adjustment to the Repayment Schedule is required pursuant to paragraph
(a) above, the Covered Lenders Facility Agent shall promptly (and in any event
no later than ten (10) Business Days after such event) prepare and deliver to
the Covered Lenders, the Borrower and the Intercreditor Agent (to forward to the
JBIC Facility Agent and ADB) an amended Repayment Schedule, and such amended
Repayment Schedule shall replace the then-effective Repayment Schedule and, in
the absence of manifest or computational error, bind the Borrower irrevocably
and unconditionally to repay the Advances in accordance therewith.

 

 

(c)

The Covered Lenders Facility Agent may from time to time make any reasonable
amendment to the Repayment Schedule to adjust the amount of any Repayment
Instalments so as to achieve whole numbers in each case.

 

 

(d)

Any failure by the Covered Lenders Facility Agent to prepare or deliver an
amended Repayment Schedule shall not affect the Borrower’s obligation to make
any repayment in accordance with the provisions of this Agreement and the Common
Terms Agreement.

 

7.

CANCELLATION AND PREPAYMENT

 

7.1

Voluntary Cancellation

 

The Borrower may cancel all or any part of the Available Commitment in
accordance with Clauses 5.1 (Cancellation) and 5.4 (Miscellaneous Provisions) of
the Common Terms Agreement.

 

7.2

Voluntary Prepayment

 

The Borrower may prepay all or any part of the Advances in accordance with
Clauses 5.2 (Voluntary Prepayment) and 5.4 (Miscellaneous Provisions) of the
Common Terms Agreement.

 

7.3

Mandatory Prepayment

 

The Borrower shall effect mandatory prepayment of the Advances in accordance
with Clauses 5.3 (Mandatory Prepayments) and 5.4 (Miscellaneous Provisions) of
the Common Terms Agreement.

 

8.

Interest

 

8.1

Calculation of Interest

 

The interest on each Advance for each Interest Period relating thereto shall be
calculated at the percentage rate per annum that is the aggregate of:

 

 

(a)

the Margin; and

 

 

(b)

LIBOR for the relevant Interest Period.

 

 

 
9 

--------------------------------------------------------------------------------

 

 

8.2

Determination of Interest Rate

 

The Covered Lenders Facility Agent shall determine LIBOR for the relevant
Interest Period and shall, in accordance with Clause 8.1 (Calculation of
Interest), determine the Interest Rate applicable to that Interest Period and
promptly before the commencement of such Interest Period notify the Borrower and
Covered Lenders of such rate. The Borrower agrees that all computations of
interest by the Covered Lenders Facility Agent shall be conclusive in the
absence of manifest error.

 

8.3

Alternative Basis

 

If a Market Disruption Event occurs in relation to the Advances for any Interest
Period, then the rate of interest on the Advances for that Interest Period shall
be calculated in accordance with Clause 10 (Market Disruption) of the Common
Terms Agreement.

 

8.4

Payment of Interest

 

The Borrower shall pay accrued interest on each Advance calculated in accordance
with Clause 8.1 (Calculation of Interest) on each Interest Payment Date on the
principal amount of the relevant Advance.

 

8.5

Default Interest

 

Default interest shall accrue and be payable on any amounts payable by the
Borrower under this Agreement when due in accordance with Clause 7.3 (Default
Interest) of the Common Terms Agreement.

 

8.6

Notification of Interest

 

No later than fourteen (14) days prior to each Interest Payment Date, the
Covered Lenders Facility Agent shall:

 

 

(a)

calculate and notify the Covered Lenders of the amount of accrued and unpaid
interest which the Covered Lenders Facility Agent calculates to be due and
payable on such Interest Payment Date; and

 

 

(b)

notify the Borrower and the Covered Lenders in accordance with Clause 16.3
(Payment Mechanics) of the amount of accrued and unpaid interest scheduled to be
due and payable on such Interest Payment Date,

 

provided that failure by the Covered Lenders Facility Agent to deliver any such
notice or any error therein shall not in any manner affect the obligation of the
Borrower to pay interest on the Advances in accordance with this Agreement and
such determination by the Covered Lenders Facility Agent shall be conclusive
absent manifest error.

 

9.

Interest Periods

 

Interest Periods in relation to Advances under this Agreement shall be
determined in accordance with Clause 6 (Interest Periods) of the Common Terms
Agreement.

 

10.

fees and premium

 

10.1

Upfront Fee

 

The Borrower shall pay to the Covered Lenders Facility Agent for each Covered
Lender an upfront fee equal to one point eight five per cent (1.85%) of that
Covered Lender’s Commitment (each, an “Upfront Fee”). The Upfront Fees shall be
payable as follows:

 

 

(a)

thirty eight per cent (38%) of the Upfront Fees shall be made on the earlier of:

 

 

 
10 

--------------------------------------------------------------------------------

 

 

 

(i)

five (5) Business Days after the First Drawdown Date; and

 

 

(ii)

the date occurring thirty (30) days after the Signing Date; and

 

 

(b)

the remainder shall be payable five (5) Business Days after the First Drawdown
Date.

 

10.2

Commitment Fee

 

 

(a)

The Borrower shall pay to the Covered Lenders Facility Agent for each Covered
Lender a commitment fee payable on the daily uncancelled and unutilised portion
of that Covered Lender’s Commitment at the rate of zero point eight per cent
(0.80%) per annum (each, a “Commitment Fee”).

 

 

(b)

Each Commitment Fee shall commence to accrue from and including the Signing Date
and must be paid in arrears as follows:

 

 

(i)

the first payment of accrued Commitment Fee shall be made on 24 September 2014;
and

 

 

(ii)

each subsequent payment of accrued Commitment Fee shall be made on each Interest
Payment Date.

 

 

(c)

The accrued Commitment Fee shall be computed on the basis of the actual number
of days elapsed and a year of 360 days or, in any case where the practice in the
London interbank market differs, in accordance with that market practice.

 

10.3

EPRG Premium

 

 

(a)

The Borrower shall, not later than 9.00 a.m. (Singapore time) on each Interest
Payment Date, pay to the Covered Lenders Facility Agent on behalf of and for the
benefit of Covered Lenders an amount equal to the EPRG Premium which is due and
payable under and in accordance with the EPRG on that Interest Payment Date, for
onward transmission by the Covered Lenders Facility Agent to JBIC’s account as
specified in the EPRG.

 

 

(b)

Payment of the EPRG Premium shall not be refundable to the Borrower under any
circumstances.

 

10.4

Completion Allowance Fee

 

 

(a)

If the Lenders’ Completion Date occurs after the date that is four (4) years
after the date of the First Advance, the Borrower shall pay to the Covered
Lenders a fee calculated in accordance with paragraph (b) below (“Completion
Allowance Fee”), which shall accrue on and from such date until the Lenders’
Completion Date (“Completion Allowance Period”).

 

 

(b)

The Completion Allowance Fee shall be the amount equal to zero point three
percent (0.30 %) per annum of all outstanding Advances during each Interest
Period or part thereof (where the date that is four (4) years after the date of
the First Advance or the Lenders’ Completion Date occurs part way through an
Interest Period) during the Completion Allowance Period.

 

 

(c)

The Completion Allowance Fee shall be payable on each applicable Interest
Payment Date.

 

 

 
11 

--------------------------------------------------------------------------------

 

 

11.

ADDITIONAL PAYMENT OBLIGATIONS

 

11.1

Taxes, Indemnities and Costs and Expenses

 

 

(a)

The Borrower shall pay to the Covered Lenders all fees, costs and expenses
pursuant to Clauses 11 (Increased Costs) and 24 (Expenses and Stamp Duties) of
the Common Terms Agreement and such clauses are incorporated in this Agreement
as if expressly set out herein.

 

 

(b)

Subject to the provisions of the Common Terms Agreement, the Borrower shall pay
to the Covered Lenders any amounts due and payable in accordance with Clauses 9
(Taxes) and 25 (Indemnities) of the Common Terms Agreement and such clauses are
incorporated in this Agreement as if expressly set out herein.

 

 

(c)

The payment in U.S. Dollars of all amounts expressed to be due hereunder in U.S.
Dollars is of the essence of this Agreement, and such obligations shall not be
discharged by any payment made in another currency, whether pursuant to a
judgment or otherwise, to the extent that the amount of such payment on prompt
conversion to U.S. Dollars under normal banking procedures does not yield the
amount of U.S. Dollars due hereunder.

 

 

(d)

If the amount of any payment made by the Borrower under this Agreement is less
than the total amount due and payable in respect of such payment, the Covered
Lenders shall have the right to apply the amount received towards principal,
interest or other sums owing hereunder as the Covered Lenders consider
appropriate; provided that in all cases such application is consistent with the
terms of the Intercreditor Deed.

 

 

(e)

The Covered Lenders shall not be liable to any Equity Party, or any Affiliate
thereof, for any consequential loss or consequential damages.

 

12.

representations and Warranties

 

The Borrower makes the representations and warranties set forth in
Clause 13 (Representations and Warranties) of the Common Terms Agreement to and
for the benefit of each other Party at the times specified therein.

 

13.

undertakings

 

The Borrower agrees to observe and perform the undertakings set forth in Clauses
14 (Hedging), 15 (Information Undertakings), 16 (General Undertakings),
17 (Equity-Related Undertakings), 18 (Project Undertakings), 19 (Environmental
and Social Undertakings) and 20 (Project Insurance) of the Common Terms
Agreement and all other undertakings of the Borrower set forth in the Common
Terms Agreement and the other Senior Finance Documents to which it is a party.

 

14.

events of default

 

Clause 21 (Events of Default) of the Common Terms Agreement is incorporated by
reference into this Agreement as if fully set forth herein. If one or more of
the Events of Default specified in Clause 21 (Events of Default) of the Common
Terms Agreement shall have occurred and be continuing, the Covered Lenders
shall, subject to the Intercreditor Deed, have the rights and remedies set forth
in this Agreement and the Common Terms Agreement (including the rights and
remedies set forth in Clause 21 (Events of Default) thereof), as incorporated by
reference herein.

 

 

 
12 

--------------------------------------------------------------------------------

 

 

15.

Changes to the parties

 

15.1

Successors and Assignees

 

This Agreement binds and benefits the respective successors and assignees of the
Parties.

 

15.2

Assignments and Transfers by the Borrower

 

The Borrower may not assign or transfer any of its rights or obligations under
this Agreement to any person without the prior consent of JBIC and the Covered
Lenders.

 

15.3

Assignments and Transfers by Covered Lenders

 

The Covered Lenders may assign or transfer any or all of their rights or
obligations under this Agreement to any person if and to the extent permitted to
do so pursuant to Clause 28 (Changes to the Parties) of the Common Terms
Agreement.

 

16.

Payment Mechanics

 

16.1

All payments made pursuant to, or in connection with, this Agreement shall be
made in accordance with Clause 8 (Payments) of the Common Terms Agreement,
provided that, except to the extent expressly provided otherwise in this
Agreement, any payments required to be made by the Borrower under this Agreement
shall be made to the Covered Lenders Facility Agent for onward transmission to
the Covered Lenders.

 

16.2

Unless otherwise specified in this Agreement, all payments to be made by the
Borrower under this Agreement shall be made to the following account or such
other account designated by the Covered Lenders Facility Agent in writing not
later than five (5) Business Days before the due date for payment thereof:

 

Correspondent Bank:          JP Morgan Chase Bank, New York

 

Bank SWIFT Code:             CHASUS33

 

Account Name:                    Mizuho Bank, Ltd., Singapore Branch

 

Account No.:                        400928140

 

Account SWIFT Code:       MHCBSGSG

 

Attention:                             GSFD PF Agency - Sarulla

 

16.3

No later than fourteen (14) days prior to each Interest Payment Date or
Repayment Date, the Covered Lenders Facility Agent shall prepare and deliver to
the Borrower, the Covered Lenders and the Intercreditor Agent a notice setting
out the amount of fees and expenses, interest, principal and other amounts due
to the Covered Lenders under this Agreement. Any such determination by the
Covered Lenders Facility Agent shall be final and conclusive and bind the
Borrower unless the Borrower demonstrates to the satisfaction of the Covered
Lenders Facility Agent that such determination involved manifest error.
Notwithstanding the foregoing, the obligation of the Borrower to pay any amounts
when due under this Agreement is not affected in any way by the failure (for any
reason whatsoever) on the part of the Covered Lenders Facility Agent to deliver
any such notice or maintain any such records in the manner specified above or by
any error in such a notice or such records.

 

16.4

In respect of all payments to be made by the Borrower under this Agreement, the
Borrower shall direct the Offshore Account Bank to transmit SWIFT messages
(MT-202) on the applicable due date, with a photocopy of such SWIFT messages to
be sent to the Covered Lenders Facility Agent via fax and/or email on the
applicable due date.

 

 

 
13 

--------------------------------------------------------------------------------

 

 

17.

amendments and waivers

 

Subject to the provisions of the Senior Finance Documents, this Agreement may be
amended, waived, modified or supplemented only by an agreement in writing signed
by each Party.

 

18.

Notices

 

Any communication to be made under or in connection with this Agreement shall be
made in accordance with Clause 34 (Notices) of the Common Terms Agreement.

 

19.

incorporation Of Certain Provisions of the Common Terms Agreement

 

The provisions of Clauses 26 (Evidence and Calculations), 27.1 (Waivers and
Remedies Cumulative), 30 (Disclosure of Information), 31 (Set-Off), 32
(Severability), 33 (Counterparts) and 35 (Language) of the Common Terms
Agreement shall be incorporated in this Agreement as if expressly set out
herein.

 

20.

further assurances

 

Each of the Parties agrees that, so far as permitted by applicable law and
regulatory requirements, they will promptly upon the Covered Lenders Facility
Agent’s request execute or acknowledge all such further documents and do all
such further acts and things as may in the opinion of the Covered Lenders be
necessary at any time to give effect to the provisions of this Agreement.

 

21.

GOVERNING LAW

 

This Agreement, and all non-contractual obligations arising out of or in
connection with this Agreement, are governed by English law.

 

22.

Dispute Resolution

 

Clause 36 (Dispute Resolution) of the Common Terms agreement is incorporated by
reference in this Agreement as if fully set forth herein.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

 

 
14 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Commitments

 

Name and Lending Office

 

Commitment on Closing Date

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

9 Raffles Place #01-01, Republic Plaza, Singapore 048619

USD61,788,169

   

Fax Number:          +65 6231-1493

     

Attention:              Ryutaro Suzuki

 

 

ING Bank N.V., Tokyo Branch

 

Marunouchi Trust Tower Main 19F

1-8-3, Marunouchi, Chiyoda-ku, Tokyo 100-0005, Japan

USD50,048,417

   

Administration Matters:

 

Fax Number:           +81 (3) 3217-0307

                                 with copy to +65 6539-7748

     

Attention:               Yoko Shibuya / Keiko Sakuma

                                 with copy to GSO Lending (Leroy Rojas /

                                 Dolores Lim)

 

Credit Matters:

 

Fax Number:           + 81 (3) 3217-0313
                                 with copy to +65 6535-1195

 

Attention:               Project & Export Finance with copy to
                                 Adrian Lian / David Uy / Erwin Maspolim

 

 

Société Générale, Tokyo Branch

 

Ark Mori Bldg, 14F, 12-32, Akasaka 1-Chome, Minato-ku,

Tokyo, Japan

USD61,788,169

   

Fax Number:           + 81 (3) 5549 5839

     

Attention:              Atsushi Yamashita, Hiroyuki Nishiguchi,

                                Export & Project Finance Department

 

 

 

 

 
S1-1 

--------------------------------------------------------------------------------

 



 



Name and Lending Office

 

Commitment on Closing Date

 





Sumitomo Mitsui Banking Corporation, Singapore Branch

 

3 Temasek Avenue, #06-01, Centennial Tower, Singapore 039190

USD61,788,169

   

Fax Number:           +65 6882-0023

     

Attention:              Ms. Cathrine Lai / Ms. Nancy Chew / 
                                Ms. Kelly Woon

     

COPY TO

 

Fax Number:           +65 6883-0335

     

Attention:              Ms. Lo Kah Nian / Mr. William Chan/ 
                                Ms. Stephanie Lim

     

Mizuho Bank, Ltd., Singapore Branch

 

168 Robinson Road
#11-01 Capital Tower
Singapore 068912

USD61,788,169

   

Fax Number:          +65 6416-0656

     

Attention:              Global Strcutured Finance Division  
                                – Project Finance Asia, Ms. Ang Bee Bee

 

 

 

 

 
S1-2 

--------------------------------------------------------------------------------

 

  



Name and Lending Office

 

Commitment on Closing Date

 



National Australia Bank Limited, Tokyo Branch

 

Muromachi Higashi Mitsui Building

18F, 2-2-1 Nihonbashi Muromachi,

Chuo-ku

Tokyo 103-0022, Japan

USD30,894,085

   

Fax Number:          +81 (3) 3241-8951

     

Attention:              Hiroyoshi Okayama / Masato Hori

     

COPY TO

 

Address:                Level 27, One Pacific Place
                                88 Queensway, Admiralty
                                Hong Kong

 

Attention:              Jo Jo Law / Teresa Chung

Fax Number:          +852 2845-9251

Email:                      nabhk_lending_admin@nabasia.com 

 

COPY TO

 

Address:                Level 24

                                NAB House, 255 George St

                                Sydney NSW 2000

                                Australia

Attention:              Will Taylor / Dearna Stojansek

Fax Number:          +61 1300-764-759

Email:                      nab.est.lending.administration@nab.com.au 

 

COPY TO

 

Address:                12 Marina View

                                #20-02 Asia Square Tower 2

                                Singapore 018961

Attention:              Quincy Chan / Lin Xi Lee

Fax Number:          +65 6844-9868

Email:                      quincy.chan@nabasia.com /

                                lin.xi.lee@nabasia.com 

 

 

 

 

 
S1-3 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Form of Drawdown Notice

 

Date: _______

TO :

MIZUHO BANK, LTD,. as the Covered Lenders Facility Agent

Attn: [ ● ]

 

COPIED TO:

MIZUHO BANK, LTD, as the Intercreditor Agent

Attn: [ ● ]

 

FROM: Sarulla Operations Ltd for and on behalf of the Borrower

 

Sarulla Geothermal Power Project – Drawdown Notice under Covered Lenders
Facility Agreement

 

Dear Sirs:

 

1.

We refer to the Covered Lenders Facility Agreement dated [ ● ] (the
“Agreement”). This is a Drawdown Notice. Terms defined in the Agreement have the
same meaning in this Drawdown Notice unless given a different meaning in this
Drawdown Notice.

 

2.

We confirm that the Borrower wishes to borrow an Advance on the following terms:

 

Drawdown Date:

[ ● ] (or, if that is not a Business Day, the next Business Day)

   

Amount of Advance:

USD[ ● ]

   

Interest Period:

[ ● ] days, ending on [ ● ], subject to adjustment in accordance with Clause 6
(Interest Periods) of the Common Terms Agreement

   

3.

We certify that:

 

  (a) each condition specified in [Clauses 4.1 (Conditions Precedent to Delivery
of First Drawdown Notice) and 4.2 (Conditions Precedent to all Advances)]1
[Clause 4.2 (Conditions Precedent to all Advances)]2 of the Agreement is
satisfied on the date of this Drawdown Notice;        

(b)

we have delivered on the same date as this Drawdown Notice drawdown notices
under and in accordance with the provisions of the JBIC Facility Agreement and
the ADB Facility Agreement such that the Borrower is in compliance with the
requirement of Clause [2.3(b)(i) (Drawdowns)] of the Common Terms Agreement; and

     

 

(c)

this Drawdown Notice otherwise complies with all applicable requirements set out
in the Common Terms Agreement and the Agreement.

     

4.

The proceeds of the Advance are to be used to pay for Project Costs as detailed
in the documents attached and should be credited to the Onshore Disbursement
Account.

 

 

--------------------------------------------------------------------------------

1             For the first Drawdown Notice only.

2              For all Drawdown Notices other than the first Drawdown Notice.

 

 

 
S2-1 

--------------------------------------------------------------------------------

 

 

 

5.

This Drawdown Notice is irrevocable.

 

6.

Attached are [insert description of the documents attached to this Drawdown
Notice as required under the Common Terms Agreement and/or the Agreement.]

 

7.

We confirm that we, the signatories below, are Authorised Representatives of the
Operator.

 

 

 

SARULLA OPERATIONS LIMITED

 

for and on behalf of the Borrower

 

 

 

By:   _________________________

 

Name:     _________________________

 

Title:     _________________________

 

 

 

By:   _________________________

 

Name:     _________________________

 

Title:     _________________________

 

 

 
S2-2 

--------------------------------------------------------------------------------

 

 

Schedule 3

 

Repayment Schedule

 

Date

Repayment Percentage

 

Repayment Instalment

(USD)

24-Sep-18

2.3723%

 

      7,783,000.00

24-Mar-19

2.8698%

 

      9,416,000.00

24-Sep-19

2.9500%

 

      9,679,000.00

24-Mar-20

2.7560%

 

      9,042,000.00

24-Sep-20

2.7421%

 

      8,997,000.00

24-Mar-21

2.8969%

 

      9,505,000.00

24-Sep-21

3.0825%

 

   10,114,000.00

24-Mar-22

2.7834%

 

      9,132,000.00

24-Sep-22

2.6642%

 

      8,741,000.00

24-Mar-23

3.3858%

 

   11,109,000.00

24-Sep-23

3.4232%

 

   11,231,000.00

24-Mar-24

3.5318%

 

   11,588,000.00

24-Sep-24

3.2121%

 

   10,539,000.00

24-Mar-25

3.1301%

 

   10,270,000.00

24-Sep-25

3.0497%

 

   10,006,000.00

24-Mar-26

2.7194%

 

      8,922,000.00

24-Sep-26

2.7355%

 

      8,975,000.00

24-Mar-27

3.2933%

 

   10,805,000.00

24-Sep-27

3.2979%

 

   10,820,000.00

24-Mar-28

3.8176%

 

   12,525,000.00

24-Sep-28

3.4483%

 

   11,314,000.00

24-Mar-29

2.8248%

 

      9,268,000.00

24-Sep-29

2.6588%

 

      8,723,000.00

24-Mar-30

3.6257%

 

   11,896,000.00

24-Sep-30

3.8730%

 

   12,707,000.00

24-Mar-31

3.6350%

 

   11,926,000.00

24-Sep-31

4.1033%

 

   13,463,000.00

24-Mar-32

4.1956%

 

   13,766,000.00

24-Sep-32

3.4613%

 

   11,356,000.00

24-Mar-33

2.1717%

 

      7,125,000.00

24-Sep-33

1.7765%

 

      5,829,000.00

Final Maturity Date

3.5124%

 

   11,523,178

Total

100.00%

 

328,095,178

 

 

 
S3-1 

--------------------------------------------------------------------------------

 

 

 

[b1.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b4.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b5.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b6.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b7.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b8.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b9.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b10.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b11.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[b12.jpg] 

 